appellant's injury appreciably manifested after the 2007 CT scan.          See

                Libby v. Eighth Judicial Dist. Court, 130 Nev., Adv. Op. 39, 325 P.3d 1276,
                1280 (2014) (explaining that NRS 41A.097(2)'s three-year statute of
                limitations period "begins to run once there is an appreciable
                manifestation of the plaintiffs injury"). Because it is possible that
                appellant's injury did not appreciably manifest until June 2010 and
                because we must draw all inferences in appellant's favor, we conclude that
                appellant's complaint should not have been dismissed under NRCP
                12(b)(5). See Buzz Stew, LLC v. City of N. Las Vegas,    124 Nev. 224, 227-

                28, 181 P.3d 670, 672 (2008) (explaining that this court conducts a de novo
                review of an NRCP 12(b)(5) dismissal order and presumes that all facts in
                the complaint are true and draws all inferences in favor of the complaint).
                Accordingly, we
                               ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.'

                                                                    J.



                                                               itAceet tUf           ,J.
                                                          Pickering




                       1 Because  we reverse on these grounds, we need not address
                appellant's additional arguments. See Miller v. Burk, 124 Nev. 579, 588-
                89 & n.26, 188 P.3d 1112, 1118-19 & n.26 (2008) (explaining that this
                court need not address issues, even constitutional issues, if they are
                unnecessary to resolve the case at hand).
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                   cc: Hon. Michael Villani, District Judge
                        William C. Turner, Settlement Judge
                        Maddox, Isaacson & Cisneros, LLP
                        Maddox, Segerblom & Canepa, LLP
                        Hutchison & Steffen, LLC
                        Parker, Nelson & Associates
                        Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                      3
(0) NITA    °eV,